UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7086



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JEFFREY V. TURNER,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of Virginia, at Huntington. Robert J. Staker, Senior District
Judge. (CR-90-225, CA-96-293-3)


Submitted:   September 30, 1999           Decided:   October 8, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey V. Turner, Appellant Pro Se. Michael Lee Keller, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jeffrey V. Turner seeks to appeal the district court’s order

denying his “motion for correction of clerical error made by in-

advertence or mistake and to proceed on notice of appeal from the

district court.”   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court. See United States v. Turner, Nos.

CR-90-225; CA-96-293-3 (S.D.W. Va. June 4, 1999). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2